Title: Thomas Jefferson to Bernard McMahon, 16 February 1812
From: Jefferson, Thomas
To: McMahon, Bernard


          
                  Sir 
                  Monticello Feb. 16. 12.
          
		  In your letter of March last, as on various other occasions, you were so kind as to offer to supply my wants in the article of plants, and in my answer of April 8. I mentioned a few articles, as also the mode of conveyance, which could not occur till about this time. an opportunity now presents itself of the most fortunate kind. mr Harmer Gilmer, a student of medecine now in Philadelphia, will and my neighbor, will be setting out on his return to us very soon after you recieve this. he will come in the stage and will, I am sure, take charge of any small box you may be so good as to
			 put under his care. I write to him on this subject. never expecting so good an opportunity again, & so seasonable a one, I will still add a little to my former wants so as to put me in
			 possession
			 once for all of every thing to which my views extend, & which I do not now possess.
          
		  
		  
		  
		  
		  
		  
		  
		  
		  
		  
		  
		  
		  seeds. Auricula. double Anemone. double Carnation. Mignonette. eggplant. Sea Kale
          
		  
		  
		  
		  bulbs. Crown imperial. double Ranunculus.
          
		  
		  
		  
		  
		  
		  
		  
		  plants. Hudson & Chili strawberries. fine gooseberries. Cape jasmine.
          
		  
		  
		  
		   
		  
		  trees. Cedar of Lebanon. balm of Gilead fir. Cork tree. Spanish Chesnut or Maronnier of ye French.
          one plant of the Cape jessamine, & one or two of the trees will suffice. the seeds may come in a letter packet by mail; the bulbs, plants & trees (if the latter be chosen smallsmall) in a small & light box, packed in moss which mr Gilmer will take charge of: and if you will be so kind as to  inform
			 me of the amount by in the letter by the mail, it shall be promptly remitted. mr Gilmer will be so near his departure as to require immediate dispatch.
          Among other plants I recieved from M. Thouin, was the Brassica sempervirens, or Sprout Kale. one plant only vegetated, but 
                  the 1st year, but this winter I have 20. or 30. turned out for seed. I consider it among the most valuable garden plants. it
			 stands our winter unprotected, furnishes a vast crop of sprouts from the
			 beginning of December through the whole winter, which are remarkably sweet and delicious. I inclose you a few seeds, a part of what the original plant gave us; the next year I hope to have a
			 plenty.
			 I send it because I do not percieve by your catalogue that you have it. Accept my esteem & respect
          
            Th:
            Jefferson
        